Case 3:20-cv-00812-EMC Document 60-2 Filed 11/19/20 Page 1 of 20




                 EXHIBIT 2
     Case 3:20-cv-00812-EMC Document 60-2 Filed 11/19/20 Page 2 of 20



 1
                                 UNITED STATES DISTRICT COURT
 2                             NORTHERN DISTRICT OF CALIFORNIA
 3                                  SAN FRANCISCO DIVISION

 4
 5    IN RE: HANNA ANDERSSON AND                         Master File No.: 3:20-cv-00812-EMC
      SALESFORCE.COM DATA BREACH
 6    LITIGATION                                         DECLARATION OF STEVEN WEISBROT
                                                         OF ANGEION GROUP, LLC IN SUPPORT
 7                                                       OF MOTION FOR PRELIMINARY
                                                         APPROVAL OF CLASS ACTION
 8                                                       SETTLEMENT

 9
10          I, Steven Weisbrot, hereby declare under penalty of perjury pursuant to 28 U.S.C. § 1746
11   that the following is true and correct:
12   1.     I am a partner at the class action notice and settlement administration firm Angeion Group,
13   LLC (“Angeion”). I am fully familiar with the facts contained herein based upon my personal
14   knowledge.
15   2.     I have been responsible in whole or in part for the design and implementation of hundreds
16   of court-approved notice and administration programs including some of the largest and most
17   complex notice plans in recent history. I have taught numerous accredited Continuing Legal
18   Education courses on the ethics of legal notification in class action settlements, using digital media
19   in due process notice programs, as well as claims administration generally. I am the author of
20   multiple articles on class action notice, claims administration, and notice design in publications
21   such as Bloomberg, BNA Class Action Litigation Report, Law360, the ABA Class Action and
22   Derivative Section Newsletter, and I am a frequent speaker on notice issues at conferences
23   throughout the United States and internationally.
24   3.     I am certified as a professional in digital media sales by the Interactive Advertising Bureau
25   (“IAB”) and am co-author of the Digital Media section of Duke Law’s Guidelines and Best
26   Practices—Implementing 2018 Amendments to Rule 23.
27   4.     I have given public comment and written testimony to the Judicial Conference Committee
28

            DECLARATION OF STEVEN WEISBROT ISO MOTION FOR PRELIMINARY APPROVAL OF
                                  CLASS ACTION SETTLEMENT
     Case 3:20-cv-00812-EMC Document 60-2 Filed 11/19/20 Page 3 of 20



 1   on Rules of Practice and Procedure on the role of direct mail, email, broadcast media, digital media

 2   and print publication, in effecting due process notice, and I have met with representatives of the

 3   Federal Judicial Center to discuss the 2018 amendments to Rule 23 and suggest an educational

 4   curriculum for the judiciary concerning notice procedures.

 5   5.     Prior to joining Angeion’s executive team, I was employed as Director of Class Action

 6   services at Kurtzman Carson Consultants, an experienced notice and settlement administrator.

 7   Prior to my notice and claims administration experience, I was employed in private law practice.

 8   6.     My notice work comprises a wide range of settlements that include product defect, data

 9   breach, mass disasters, false advertising, employment, antitrust, tobacco, banking, firearm,

10   insurance, and bankruptcy cases.

11   7.     I have been at the forefront of infusing digital media, as well as big data and advanced

12   targeting, into class action notice programs. Courts have repeatedly recognized my work in the

13   design of class action notice programs. A comprehensive summary of judicial recognition Angeion

14   has received is attached hereto as Exhibit A.

15   8.     By way of background, Angeion is an experienced class action notice and claims

16   administration company formed by a team of executives that have had extensive tenures at five

17   other nationally recognized claims administration companies. Collectively, the management team

18   at Angeion has overseen more than 2,000 class action settlements and distributed over $12 billion

19   to class members. The executive profiles as well as the company overview are available at

20   http://www.angeiongroup.com/our_team.htm.
21   9.     As a class action administrator, Angeion has regularly been approved by both federal and

22   state courts throughout the United States and abroad to provide notice of settlement and claims

23   processing services.

24   10.    Angeion has extensive experience in class action administrations involving data breaches.

25   Notable data breach cases that Angeion has administered include the following:

26
27
28

                                    DECLARATION OF STEVEN WEISBROT
     Case 3:20-cv-00812-EMC Document 60-2 Filed 11/19/20 Page 4 of 20



 1    Case                                                                No.             Court
      In re: Google Plus Profile Litigation                               5:18-cv-06164   N.D. Cal.
 2
      Cotter v. Checkers Drive-In Restaurants Inc.                        8:19-cv-01386   M.D. Fla.
 3    In re: Citrix Data Breach Litigation                                0:19-cv-61350   S.D. Fla.

 4    In re: 21st Century Oncology Customer Data Security Breach
                                                                          8:16-md-02737   M.D. Fla.
      Litigation
 5    In re: Ashley Madison Customer Data Security Breach Litigation      4:15-md-02669   E.D. Mo.
      Clark v. Experian Information Solutions, Inc.                       3:16-cv-00032   E.D. Va.
 6
      Friske v Bonnier Corporation                                        2:16-cv-12799   E.D. Mich.
 7    In re: Home Depot, Inc., Customer Data Security Breach Litigation   1:14-md-02583   N.D. Ga.
      Remijas et al. v. Neiman Marcus Group LLC                           1:14-cv-01735   N.D. Ill.
 8
      Sackin, et al. v. TransPerfect Global, Inc.                         1:17-cv-01469   S.D.N.Y.
 9    Pagoaga v Stephens Institute d/b/a Academy of Art University        CGC 16-551952   Cal. Super.
      Rivera v Aimbridge Hospitality, LLC                                 2018-CA-7870    Fla. 13th Cir. Ct
10
      McKenzie v Allconnect Inc.                                          5:18-cv-00359   E.D. Ky.
11
     11.     This declaration will describe the notice program that we will implement in this matter,
12
     including the considerations that informed the development of the plan and why it will provide
13
     due process to the Class. In my professional opinion, the Notice Plan described herein is the best
14
     practicable notice under the circumstances and fulfills all due process requirements.
15
                                   SUMMARY OF THE NOTICE PROGRAM
16
     12.     The proposed Notice Program is the best notice that is practicable under the circumstances
17
     and fully comports with due process, Fed. R. Civ. P. 23, and the Northern District’s Procedural
18
     Guidance for Class Action Settlements. It provides individual direct notice to all reasonably
19
     identifiable Class Members, combined with a dedicated website and toll-free telephone line where
20
     Class Members can learn more about their rights and options pursuant to the terms of the
21
     Settlement.
22
                                                    DIRECT NOTICE
23
     13.     Angeion has been advised that the Defendant’s records contain contact information for
24
     approximately 200,000 Class Members. The direct email notice effort in this matter will consist of
25
     sending individual email notice to all potential Class Members for whom email addresses were
26
     provided to Angeion.
27
28

                                         DECLARATION OF STEVEN WEISBROT
     Case 3:20-cv-00812-EMC Document 60-2 Filed 11/19/20 Page 5 of 20



 1   14.    As an initial matter, Angeion designs the email notice to avoid many common “red flags”

 2   that might otherwise cause a potential Settlement Class Members’ spam filter to block or identify

 3   the email notice as spam.    For instance, Angeion does not include the Claim Form or Long Form

 4   Notice as an attachment to the email notice, because attachments are often interpreted by various

 5   Internet Service Providers (“ISP”) as spam. Rather, in accordance with industry best practices,

 6   Angeion includes a link to all operative documents so that Class Members can easily access this

 7   information.

 8   15.    Angeion also accounts for the real-world reality that some emails will inevitably fail to be

 9   delivered during the initial delivery attempt. Therefore, after the initial noticing campaign is

10   complete, Angeion, after an approximate 24-72-hour rest period, which allows any temporary block

11   at the ISP level to expire, causes a second round of email noticing to continue to any email addresses

12   that were previously identified as soft bounces and not delivered. In our experience, this minimizes

13   emails that may have erroneously failed to deliver due to sensitive servers and optimizes delivery.

14   16.    At the completion of the email campaign, Angeion will report to the Court concerning the

15   rate of delivered emails accounting for any emails that are blocked at the ISP level. In short, the

16   Court will possess a detailed, verified account of the success rate of the entire direct notice

17   campaign.

18                                      RESPONSE MECHANISMS

19   17.    The Notice Program will also implement the creation of a case-specific website, where

20   Class Members can easily view general information about this class action Settlement, review
21   relevant Court documents, and view important dates and deadlines pertinent to the Settlement. The

22   website will be designed to be user-friendly and make it easy for Class Members to find information

23   about the case. The website will also have a “Contact Us” page whereby Class Members can send

24   an email with any additional questions to a dedicated email address. Likewise, Class Members will

25   be able to file a claim directly on the website.

26   18.    A toll-free hotline devoted to this case will be implemented to further apprise Class
27   Members of the rights and options in the Settlement. The toll-free hotline will utilize an interactive

28

                                    DECLARATION OF STEVEN WEISBROT
     Case 3:20-cv-00812-EMC Document 60-2 Filed 11/19/20 Page 6 of 20



 1   voice response (“IVR”) system to provide Class Members with responses to frequently asked

 2   questions and provide essential information regarding the Settlement. This hotline will be

 3   accessible 24 hours a day, 7 days a week. There will also be an option for Settlement Class Members

 4   to speak to a live operator during normal business hours to address their inquiries.

 5                           ESTIMATE OF ADMINISTRATION COSTS

 6   19.    Angeion estimates that the cost to administer the Settlement will be approximately $46,000.

 7                       ESTIMATED NUMBER OF CLAIM SUBMISSIONS

 8   20.    While actual claim rates may vary, for purposes of Angeion’s cost estimate, we assumed a

 9   3% claims filing rate, which would be within the range of similar settlements.

10           NOTICE PURSUANT TO THE CLASS ACTION FAIRNESS ACT OF 2005

11   21.    Within ten days of the filing of the Settlement Agreement and Release with this Court,

12   Angeion will cause notice to be disseminated pursuant to the requirements of 28 U.S.C. §1715.

13                                            CONCLUSION

14   22.    The Notice Program outlined above includes direct notice to all reasonably identifiable

15   potential Class Members, coupled with the implementation of a dedicated Settlement Website and

16   toll-free hotline to further inform Class Members of their rights and options in the Settlement.

17   23.    In my opinion, the Notice Plan will provide full and proper notice to Class Members before

18   the claims, opt-out, and objection deadlines. Moreover, it is my opinion that Notice Program is the

19   best notice that is practicable under the circumstances, fully comports with due process and Fed.

20   R. Civ. P. 23 and the Northern District’s Procedural Guidance for Class Action Settlements. After
21   the Notice Plan has concluded, Angeion will provide a final report verifying its effective

22   implementation.

23          I hereby declare under penalty of perjury that the foregoing is true and correct.

24   Dated: November 19, 2020
                                                                          ____________________
25                                                                        STEVEN WEISBROT
26
27
28

                                    DECLARATION OF STEVEN WEISBROT
Case 3:20-cv-00812-EMC Document 60-2 Filed 11/19/20 Page 7 of 20




                Exhibit A
Case 3:20-cv-00812-EMC Document 60-2 Filed 11/19/20 Page 8 of 20




       Judicial Recognition



                                                    Last Updated: September 2020
       Case 3:20-cv-00812-EMC Document 60-2 Filed 11/19/20 Page 9 of 20




IN RE: APPLE INC. DEVICE PERFORMANCE LITIGATION
Case No. 5:18-md-02827
The Honorable Edward J. Davila, United States District Court, Northern District of California (May
7, 2020): The Court approves the Claim Form, Class Notice, and Summary Notice, which are
attached to the Settlement Agreement as Exhibits A, B, and C, respectively, and finds that their
dissemination substantially in the manner and form set forth in the Settlement Agreement meets
the requirements of Federal Rule of Civil Procedure 23 and due process, constitutes the best notice
practicable under the circumstances, and is reasonably calculated, under the circumstances, to
apprise members of the Settlement Class of the pendency of the Actions, the effect of the
proposed Settlement (including the releases contained therein), the anticipated Motion for
Attorneys’ Fees and/or Expenses and for Service Awards, and their rights to participate in, opt out
of, or object to any aspect of the proposed Settlement.

IN RE: GOOGLE PLUS PROFILE LITIGATION
Case No. 5:18-cv-06164
The Honorable Edward J. Davila, United States District Court, Northern District of California (June
10, 2020): The Court approves the program for disseminating notice to Class Members set forth
in the Agreement and Exhibits A and B thereto (herein, the “Notice Program”). The Court approves
the form and content of the proposed forms of notice, in the forms attached as Exhibits A and B
to the Agreement. (Doc. 57-2). The Court finds that the proposed forms of notice are clear and
readily understandable by Class Members. The Court finds that the Notice Program, including the
proposed forms of notice, is reasonable and appropriate and satisfies any applicable due process
and other requirements, and is the only notice to the Class Members of the Settlement that is
required.

MARINO ET AL. v. COACH INC.
Case No. 1:16-cv-01122
The Honorable Valerie Caproni, United States District Court, Southern District of New York (August
24, 2020): The Court finds that the form, content, and method of giving notice to the Settlement
Class as described in paragraph 8 of this Order: (a) will constitute the best practicable notice; (b)
are reasonably calculated, under the circumstances, to apprise the Settlement Class Members of
the pendency of the Action, the terms of the proposed Settlement, and their rights under the
proposed Settlement, including but not limited to their rights to object to or exclude themselves
from the proposed Settlement and other rights under the terms of the Settlement Agreement; (c)
are reasonable and constitute due, adequate, and sufficient notice to all Settlement Class
Members and other persons entitled to receive notice; and (d) meet all applicable requirements
of law, including but not limited to 28 U.S.C. § 1715, Rule 23(c) and (e), and the Due Process
Clause(s) of the United States Constitution. The Court further finds that all of the notices are
written in plain language, are readily understandable by Settlement Class Members, and are
materially consistent with the Federal Judicial Center’s illustrative class action notices.

BENTLEY ET AL. v. LG ELECTRONICS U.S.A., INC.
Case No. 2:19-cv-13554
The Honorable Madeline Cox Arleo, United States District Court, District of New Jersey (August
19, 2020): The Court approves the Notice substantially in the forms attached as Exhibit 2(a) and
2(b) to the Settlement Agreement. The proposed Notice Plan as set forth in the Settlement
       Case 3:20-cv-00812-EMC Document 60-2 Filed 11/19/20 Page 10 of 20




Agreement, which includes direct and publication notice, will provide the best notice practicable
under the circumstances. The Notice Plan and the proposed Settlement Notice as set forth in the
Settlement Agreement are reasonably calculated, under the circumstances, to apprise Settlement
Class Members of the pendency of the Litigation…constitute due, adequate and sufficient notice
to Settlement Class Members; and satisfy the requirements of Rule 23 of the Federal Rules of Civil
Procedure, due process, and all other applicable laws and rules.

BROWN v. DIRECTV, LLC
Case No. 2:13-cv-01170
The Honorable Dolly M. Gee, United States District Court, Central District of California (July 23,
2020): Given the nature and size of the class, the fact that the class has no geographical
limitations, and the sheer number of calls at issue, the Court determines that these methods
constitute the best and most reasonable form of notice under the circumstances.

IN RE: SSA BONDS ANTITRUST LITIGATION
Case No. 1:16-cv-03711
The Honorable Edgardo Ramos, United States District Court, Southern District of New York (July
15, 2020): The Court finds that the mailing and distribution of the Notice and the publication of
the Summary Notice substantially in the manner set forth below meet the requirements of Rule
23 of the Federal Rules of Civil Procedure and due process and constitute the best notice
practicable under the circumstances, and shall constitute due and sufficient notice to all Persons
entitled to notice.

KJESSLER ET AL. v. ZAAPPAAZ, INC. ET AL.
Case No. 4:18-cv-00430
The Honorable Nancy F. Atlas, United States District Court, Southern District of Texas (July 14,
2020): The Court also preliminarily approves the proposed manner of communicating the Notice
and Summary Notice to the putative Settlement Class, as set out below, and finds it is the best
notice practicable under the circumstances, constitutes due and sufficient notice to all persons
and entities entitled to receive such notice, and fully satisfies the requirements of applicable laws,
including due process and Federal Rule of Civil Procedure 23.

CLAY ET AL. v. CYTOSPORT INC.
Case No. 3:15-cv-00165
The Honorable M. James Lorenz, United States District Court, Southern District of California (June
17, 2020): The Court approves the proposed Notice Plan for giving notice to the Settlement Class
through publication, both print and digital, and through the establishment of a Settlement
Website, as more fully described in the Agreement and the Claims Administrator’s affidavits (docs.
no. 222-9, 224, 224-1, and 232-3 through 232-6). The Notice Plan, in form, method, and content,
complies with the requirements of Rule 23 and due process, and constitutes the best notice
practicable under the circumstances.
       Case 3:20-cv-00812-EMC Document 60-2 Filed 11/19/20 Page 11 of 20




GROGAN v. AARON’S INC.
Case No. 1:18-cv-02821
The Honorable J.P. Boulee, United States District Court, Northern District of Georgia (May 1, 2020):
The Court finds that the Notice Plan as set forth in the Settlement Agreement meets the
requirements of Fed. R. Civ. P. 23 and constitutes the best notice practicable under the
circumstances, including direct individual notice by mail and email to Settlement Class Members
where feasible and a nationwide publication website-based notice program, as well as establishing
a Settlement Website at the web address of www.AaronsTCPASettlement.com, and satisfies fully
the requirements the Federal Rules of Civil Procedure, the U.S. Constitution, and any other
applicable law, such that the Settlement Agreement and Final Order and Judgment will be binding
on all Settlement Class Members.

CUMMINGS v. BOARD OF REGENTS OF THE UNIVERSITY OF NEW MEXICO, ET AL.
Case No. D-202-CV-2001-00579
The Honorable Carl Butkus, Second Judicial District Court, County of Bernalillo, State of New
Mexico (March 30, 2020): The Court has reviewed the Class Notice, the Plan of Allocation and
Distribution and Claim Form, each of which it approves in form and substance. The Court finds
that the form and methods of notice set forth in the Agreement: (i) are reasonable and the best
practicable notice under the circumstances; (ii) are reasonably calculated to apprise Settlement
Class Members of the pendency of the Lawsuit, of their rights to object to or opt-out of the
Settlement, and of the Final Approval Hearing; (iii) constitute due, adequate, and sufficient notice
to all persons entitled to receive notice; and (iv) meet the requirements of the New Mexico Rules
of Civil Procedure, the requirements of due process under the New Mexico and United States
Constitutions, and the requirements of any other applicable rules or laws.

SCHNEIDER, ET AL. v. CHIPOTLE MEXICAN GRILL, INC.
Case No. 4:16-cv-02200
The Honorable Haywood S. Gilliam, Jr., United States District Court, Northern District of California
(January 31, 2020): Given that direct notice appears to be infeasible, the third-party settlement
administrator will implement a digital media campaign and provide for publication notice in
People magazine, a nationwide publication, and the East Bay Times. SA § IV.A, C; Dkt. No. 205-12
at ¶¶ 13–23. The publication notices will run for four consecutive weeks. Dkt. No. 205 at ¶ 23. The
digital media campaign includes an internet banner notice implemented using a 60-day desktop
and mobile campaign. Dkt. No. 205-12 at ¶ 18. It will rely on “Programmatic Display Advertising”
to reach the “Target Audience,” Dkt. No. 216-1 at ¶ 6, which is estimated to include 30,100,000
people and identified using the target definition of “Fast Food & Drive-In Restaurants Total
Restaurants Last 6 Months [Chipotle Mexican Grill],” Dkt. No. 205-12 at ¶ 13. Programmatic display
advertising utilizes “search targeting,” “category contextual targeting,” “keyword contextual
targeting,” and “site targeting,” to place ads. Dkt. No. 216-1 at ¶¶ 9–12. And through “learning”
technology, it continues placing ads on websites where the ad is performing well. Id. ¶ 7. Put
simply, prospective Class Members will see a banner ad notifying them of the settlement when
they search for terms or websites that are similar to or related to Chipotle, when they browse
websites that are categorically relevant to Chipotle (for example, a website related to fast casual
dining or Mexican food), and when they browse websites that include a relevant keyword (for
example, a fitness website with ads comparing fast casual choices). Id. ¶¶ 9–12. By using this
technology, the banner notice is “designed to result in serving approximately 59,598,000
impressions.” Dkt. No. 205-12 at ¶ 18.
       Case 3:20-cv-00812-EMC Document 60-2 Filed 11/19/20 Page 12 of 20




The Court finds that the proposed notice process is “‘reasonably calculated, under all the
circumstances,’ to apprise all class members of the proposed settlement.” Roes, 944 F.3d at 1045
(citation omitted).

HANLEY v. TAMPA BAY SPORTS AND ENTERTAINMENT LLC
Case No. 8:19-cv-00550
The Honorable Charlene Edwards Honeywell, United States District Court, Middle District of
Florida (January 7, 2020): The Court approves the form and content of the Class notices and claim
forms substantially in the forms attached as Exhibits A-D to the Settlement. The Court further finds
that the Class Notice program described in the Settlement is the best practicable under the
circumstances. The Class Notice program is reasonably calculated under the circumstances to
inform the Settlement Class of the pendency of the Action, certification of a Settlement Class, the
terms of the Settlement, Class Counsel’s attorney’s fees application and the request for a service
award for Plaintiff, and their rights to opt-out of the Settlement Class or object to the Settlement.
The Class notices and Class Notice program constitute sufficient notice to all persons entitled to
notice. The Class notices and Class Notice program satisfy all applicable requirements of law,
including, but not limited to, Federal Rule of Civil Procedure 23 and the Constitutional requirement
of Due Process.

CORCORAN, ET AL. v. CVS HEALTH, ET AL.
Case No. 4:15-cv-03504
The Honorable Yvonne Gonzalez Rogers, United States District Court, Northern District of
California (November 22, 2019): Having reviewed the parties’ briefings, plaintiffs’ declarations
regarding the selection process for a notice provider in this matter and regarding Angeion Group
LLC’s experience and qualifications, and in light of defendants’ non-opposition, the Court
APPROVES Angeion Group LLC as the notice provider. Thus, the Court GRANTS the motion for
approval of class notice provider and class notice program on this basis.

Having considered the parties’ revised proposed notice program, the Court agrees that the
parties’ proposed notice program is the “best notice that is practicable under the circumstances.”
The Court is satisfied with the representations made regarding Angeion Group LLC’s methods for
ascertaining email addresses from existing information in the possession of defendants. Rule 23
further contemplates and permits electronic notice to class members in certain situations. See
Fed. R. Civ. P. 23(c)(2)(B). The Court finds, in light of the representations made by the parties, that
this is a situation that permits electronic notification via email, in addition to notice via United
States Postal Service. Thus, the Court APPROVES the parties’ revised proposed class notice
program, and GRANTS the motion for approval of class notice provider and class notice program
as to notification via email and United States Postal Service mail.

PATORA v. TARTE, INC.
Case No. 7:18-cv-11760
The Honorable Kenneth M. Karas, United States District Court, Southern District of New York
(October 2, 2019): The Court finds that the form, content, and method of giving notice to the
Class as described in Paragraph 9 of this Order: (a) will constitute the best practicable notice; (b)
are reasonably calculated, under the circumstances, to apprise the Settlement Class Members of
       Case 3:20-cv-00812-EMC Document 60-2 Filed 11/19/20 Page 13 of 20




the pendency of the Action, the terms of the Proposed Settlement, and their rights under the
Proposed Settlement, including but not limited to their rights to object to or exclude themselves
from the Proposed Settlement and other rights under the terms of the Settlement Agreement; (c)
are reasonable and constitute due, adequate, and sufficient notice to all Settlement Class
Members and other persons entitled to receive notice; and (d) meet all applicable requirements
of law, including but not limited to 28 U.S.C. § 1715, Rule 23(c) and (e), and the Due Process
Clauses of the United States Constitution. The Court further finds that all of the notices are written
in simple terminology, are readily understandable by Settlement Class Members, and are
materially consistent with the Federal Judicial Center's illustrative class action notices.

CARTER, ET AL. v. GENERAL NUTRITION CENTERS, INC., and GNC HOLDINGS, INC.
Case No. 2:16-cv-00633
The Honorable Mark R. Hornak, United States District Court, Western District of Pennsylvania
(September 9, 2019): The Court finds that the Class Notice and the manner of its dissemination
described in Paragraph 7 above and Section VII of the Agreement constitutes the best practicable
notice under the circumstances and is reasonably calculated, under all the circumstances, to
apprise proposed Settlement Class Members of the pendency of this action, the terms of the
Agreement, and their right to object to or exclude themselves from the proposed Settlement
Class. The Court finds that the notice is reasonable, that it constitutes due, adequate and sufficient
notice to all persons entitled to receive notice, and that it meets the requirements of due process,
Rule 23 of the Federal Rules of Ci vii Procedure, and any other applicable laws.

CORZINE v. MAYTAG CORPORATION, ET AL.
Case No. 5:15-cv-05764
The Honorable Beth L. Freeman, United States District Court, Northern District of California
(August 21, 2019): The Court, having reviewed the proposed Summary Notice, the proposed FAQ,
the proposed Publication Notice, the proposed Claim Form, and the proposed plan for distributing
and disseminating each of them, finds and concludes that the proposed plan will provide the best
notice practicable under the circumstances and satisfies all requirements of federal and state laws
and due process.

MEDNICK v. PRECOR, INC.
Case No. 1:14-cv-03624
The Honorable Harry D. Leinenweber, United States District Court, Northern District of Illinois
(June 12, 2019): Notice provided to Class Members pursuant to the Preliminary Class Settlement
Approval Order constitutes the best notice practicable under the circumstances, including
individual email and mail notice to all Class Members who could be identified through reasonable
effort, including information provided by authorized third-party retailers of Precor. Said notice
provided full and adequate notice of these proceedings and of the matter set forth therein,
including the proposed Settlement set forth in the Agreement, to all persons entitled to such
notice, and said notice fully satisfied the requirements of F.R.C.P. Rule 23 (e) and (h) and the
requirements of due process under the United States and California Constitutions.
       Case 3:20-cv-00812-EMC Document 60-2 Filed 11/19/20 Page 14 of 20




GONZALEZ v. TCR SPORTS BROADCASTING HOLDING LLP, ET AL.
Case No. 1:18-cv-20048
The Honorable Darrin P. Gayles, United States District Court, Southern District of Florida (May 24,
2019): The Court finds that notice to the class was reasonable and the best notice practicable
under the circumstances, consistent with Rule 23(e)(1) and Rule 23(c)(2)(B).

ANDREWS ET AL. v. THE GAP, INC., ET AL.
Case No. CGC-18-567237
The Honorable Richard B. Ulmer Jr., Superior Court of the State of California, County of San
Francisco (May 10, 2019): The Court finds that (a) the Full Notice, Email Notice, and Publication
constitute the best notice practicable under the circumstances, (b) they constitute valid, due, and
sufficient notice to all members of the Class, and (c) they comply fully with the requirements of
California Code of Civil Procedure section 382, California Rules of Court 3.766 and 3.769, the
California and United States Constitutions, and other applicable law.

COLE, ET AL. v. NIBCO, INC.
Case No. 3:13-cv-07871
The Honorable Freda L. Wolfson, United States District Court, District of New Jersey (April 11,
2019): The record shows, and the Court finds, that the Notice Plan has been implemented in the
manner approved by the Court in its Preliminary Approval Order. The Court finds that the Notice
Plan constitutes: (i) the best notice practicable to the Settlement Class under the circumstances;
(ii) was reasonably calculated, under the circumstances, to apprise the Settlement Class of the
pendency of this…, (iii) due, adequate, and sufficient notice to all Persons entitled to receive notice;
and (iv) notice that fully satisfies the requirements of the United States Constitution (including the
Due Process Clause), Fed. R. Civ. P. 23, and any other applicable law.

DIFRANCESCO, ET AL. v. UTZ QUALITY FOODS, INC.
Case No. 1:14-cv-14744
The Honorable Douglas P. Woodlock, United States District Court, District of Massachusetts
(March 15, 2019): The Court finds that the Notice plan and all forms of Notice to the Class as set
forth in the Settlement Agreement and Exhibits 2 and 6 thereto, as amended (the "Notice
Program"), is reasonably calculated to, under all circumstances, apprise the members of the
Settlement Class of the pendency of this action, the certification of the Settlement Class, the terms
of the Settlement Agreement, and the right of members to object to the settlement or to exclude
themselves from the Class. The Notice Program is consistent with the requirements of Rule 23 and
due process, and constitutes the best notice practicable under the circumstances.

IN RE: CHRYSLER-DODGE-JEEP ECODIESEL MARKETING, SALES PRACTICES, AND PRODUCTS
LIABILITY LITIGATION
Case No. 3:17-md-02777
The Honorable Edward M. Chen, United States District Court, Northern District of California
(February 11, 2019): Also, the parties went through a sufficiently rigorous selection process to
select a settlement administrator. See Proc. Guidance for Class Action Sett. ¶ 2; see also Cabraser
Decl. ¶¶ 9-10. While the settlement administration costs are significant – an estimated $1.5 million
– they are adequately justified given the size of the class and the relief being provided.
       Case 3:20-cv-00812-EMC Document 60-2 Filed 11/19/20 Page 15 of 20




In addition, the Court finds that the language of the class notices (short and long-form) is
appropriate and that the means of notice – which includes mail notice, electronic notice,
publication notice, and social media “marketing” – is the “best notice…practicable under the
circumstances.” Fed. R. Civ. P. 23(c)(2)(B); see also Proc. Guidance for Class Action Sett. ¶¶ 3-5, 9
(addressing class notice, opt-outs, and objections). The Court notes that the means of notice has
changed somewhat, as explained in the Supplemental Weisbrot Declaration filed on February 8,
2019, so that notice will be more targeted and effective. See generally Docket No. 525 (Supp.
Weisbrot Decl.) (addressing, inter alia, press release to be distributed via national newswire service,
digital and social media marketing designed to enhance notice, and “reminder” first-class mail
notice when AEM becomes available).

Finally, the parties have noted that the proposed settlement bears similarity to the settlement in
the Volkswagen MDL. See Proc. Guidance for Class Action Sett. ¶ 11.

RYSEWYK, ET AL. v. SEARS HOLDINGS CORPORATION and SEARS, ROEBUCK AND
COMPANY
Case No. 1:15-cv-04519
The Honorable Manish S. Shah, United States District Court, Northern District of Illinois (January
29, 2019): The Court holds that the Notice and notice plan as carried out satisfy the requirements
of Rule 23(e) and due process. This Court has previously held the Notice and notice plan to be
reasonable and the best practicable under the circumstances in its Preliminary Approval Order
dated August 6, 2018. (Dkt. 191) Based on the declaration of Steven Weisbrot, Esq. of Angeion
Group (Dkt. No. 209-2), which sets forth compliance with the Notice Plan and related matters, the
Court finds that the multi-pronged notice strategy as implemented has successfully reached the
putative Settlement Class, thus constituting the best practicable notice and satisfying due process.

MAYHEW, ET AL. v. KAS DIRECT, LLC, and S.C. JOHNSON & SON, INC.
Case No. 7:16-cv-06981
The Honorable Vincent J. Briccetti, United States District Court, Southern District of New York (June
26, 2018): In connection with their motion, plaintiffs provide the declaration of Steven Weisbrot,
Esq., a principal at the firm Angeion Group, LLC, which will serve as the notice and settlement
administrator in this case. (Doc. #101, Ex. F: Weisbrot Decl.) According to Mr. Weisbrot, he has
been responsible for the design and implementation of hundreds of class action administration
plans, has taught courses on class action claims administration, and has given testimony to the
Judicial Conference Committee on Rules of Practice and Procedure on the role of direct mail,
email, and digital media in due process notice. Mr. Weisbrot states that the internet banner
advertisement campaign will be responsive to search terms relevant to “baby wipes, baby
products, baby care products, detergents, sanitizers, baby lotion, [and] diapers,” and will target
users who are currently browsing or recently browsed categories “such as parenting, toddlers,
baby care, [and] organic products.” (Weisbrot Decl. ¶ 18). According to Mr. Weisbrot, the internet
banner advertising campaign will reach seventy percent of the proposed class members at least
three times each. (Id. ¶ 9). Accordingly, the Court approves of the manner of notice proposed by
the parties as it is reasonable and the best practicable option for confirming the class members
receive notice.
       Case 3:20-cv-00812-EMC Document 60-2 Filed 11/19/20 Page 16 of 20




IN RE: OUTER BANKS POWER OUTAGE LITIGATION
Case No. 4:17-cv-00141
The Honorable James C. Dever III, United States District Court, Eastern District of North Carolina
(May 2, 2018): The court has reviewed the proposed notice plan and finds that the notice plan
provides the best practicable notice under the circumstances and, when completed, shall
constitute fair, reasonable, and adequate notice of the settlement to all persons and entities
affected by or entitled to participate in the settlement, in full compliance with the notice
requirements of Fed. R. Civ. P. 23(c)(2)(B) and due process. Thus, the court approves the proposed
notice plan.

GOLDEMBERG, ET AL. v. JOHNSON & JOHNSON CONSUMER COMPANIES, INC.
Case No. 7:13-cv-03073
The Honorable Nelson S. Roman, United States District Court, Southern District of New York
(November 1, 2017): Notice of the pendency of the Action as a class action and of the proposed
Settlement, as set forth in the Settlement Notices, was given to all Class Members who could be
identified with reasonable effort, consistent with the terms of the Preliminary Approval Order. The
form and method of notifying the Class of the pendency of the Action as a class action and of the
terms and conditions of the proposed Settlement met the requirements of Rule 23 of the Federal
Rules of Civil Procedure, due process, and any other applicable law in the United States. Such
notice constituted the best notice practicable under the circumstances, and constituted due and
sufficient notice to all persons and entities entitled thereto.

HALVORSON v. TALENTBIN, INC.
Case No. 3:15-cv-05166
The Honorable Joseph C. Spero, United States District Court, Northern District of California (July
25, 2017): The Court finds that the Notice provided for in the Order of Preliminary Approval of
Settlement has been provided to the Settlement Class, and the Notice provided to the Settlement
Class constituted the best notice practicable under the circumstances, and was in full compliance
with the notice requirements of Rule 23 of the Federal Rules of Civil Procedure, due process, the
United States Constitution, and any other applicable law. The Notice apprised the members of the
Settlement Class of the pendency of the litigation; of all material elements of the proposed
settlement, including but not limited to the relief afforded the Settlement Class under the
Settlement Agreement; of the res judicata effect on members of the Settlement Class and of their
opportunity to object to, comment on, or opt-out of, the Settlement; of the identity of Settlement
Class Counsel and of information necessary to contact Settlement Class Counsel; and of the right
to appear at the Fairness Hearing. Full opportunity has been afforded to members of the
Settlement Class to participate in the Fairness Hearing. Accordingly, the Court determines that all
Final Settlement Class Members are bound by this Final Judgment in accordance with the terms
provided herein.

IN RE: ASHLEY MADISON CUSTOMER DATA SECURITY BREACH LITIGATION
MDL No. 2669/Case No. 4:15-md-02669
The Honorable John A. Ross, United States District Court, Eastern District of Missouri (July 21,
2017): The Court further finds that the method of disseminating Notice, as set forth in the Motion,
the Declaration of Steven Weisbrot, Esq. on Adequacy of Notice Program, dated July 13, 2017,
and the Parties’ Stipulation—including an extensive and targeted publication campaign
       Case 3:20-cv-00812-EMC Document 60-2 Filed 11/19/20 Page 17 of 20




composed of both consumer magazine publications in People and Sports Illustrated, as well as
serving 11,484,000 highly targeted digital banner ads to reach the prospective class members that
will deliver approximately 75.3% reach with an average frequency of 3.04 —is the best method of
notice practicable under the circumstances and satisfies all requirements provided in Rule
23(c)(2)(B) and all Constitutional requirements including those of due process.

The Court further finds that the Notice fully satisfies Rule 23 of the Federal Rules of Civil Procedure
and the requirements of due process; provided, that the Parties, by agreement, may revise the
Notice, the Claim Form, and other exhibits to the Stipulation, in ways that are not material or ways
that are appropriate to update those documents for purposes of accuracy.

TRAXLER, ET AL. v. PPG INDUSTRIES INC., ET AL.
Case No. 1:15-cv-00912
The Honorable Dan Aaron Polster, United States District Court, Northern District of Ohio (April 27,
2017): The Court hereby approves the form and procedure for disseminating notice of the
proposed settlement to the Settlement Class as set forth in the Agreement. The Court finds that
the proposed Notice Plan contemplated constitutes the best notice practicable under the
circumstances and is reasonably calculated, under the circumstances, to apprise Settlement Class
Members of the pendency of the Action and their right to object to the proposed settlement or
opt out of the Settlement Class in full compliance with the requirements of applicable law,
including the Due Process Clause of the United States Constitution and Rules 23(c) and (e). In
addition, Class Notice clearly and concisely states in plain, easily understood language: (i) the
nature of the action; (ii) the definition of the certified Settlement Class; (iii) the claims and issues
of the Settlement Class; (iv) that a Settlement Class Member may enter an appearance through an
attorney if the member so desires; (v) that the Court will exclude from the Settlement Class any
member who requests exclusion; (vi) the time and manner for requesting exclusion; and (vii) the
binding effect of a class judgment on members under Rule 23(c)(3).

IN RE: THE HOME DEPOT, INC., CUSTOMER DATA SECURITY BREACH LITIGATION
Case No. 1:14-md-02583
The Honorable Thomas W. Thrash Jr., United States District Court, Northern District of Georgia
(March 10, 2017): The Court finds that the form, content, and method of giving notice to the
settlement class as described in the settlement agreement and exhibits: (a) constitute the best
practicable notice to the settlement class; (b) are reasonably calculated, under the circumstances,
to apprise settlement class members of the pendency of the action, the terms of the proposed
settlement, and their rights under the proposed settlement; (c) are reasonable and constitute due,
adequate, and sufficient notice to those persons entitled to receive notice; and (d) satisfy the
requirements of Federal Rule of Civil Procedure 23, the constitutional requirement of due process,
and any other legal requirements. The Court further finds that the notice is written in plain
language, uses simple terminology, and is designed to be readily understandable by settlement
class members.

ROY v. TITEFLEX CORPORATION t/a GASTITE and WARD MANUFACTURING, LLC
Case No. 384003V
The Honorable Ronald B. Rubin, Circuit Court for Montgomery County, Maryland (February 24,
2017): What is impressive to me about this settlement is in addition to all the usual recitation of
       Case 3:20-cv-00812-EMC Document 60-2 Filed 11/19/20 Page 18 of 20




road racing litanies is that there is going to be a) public notice of a real nature and b) about a
matter concerning not just money but public safety and then folks will have the knowledge to
decide for themselves whether to take steps to protect themselves or not. And that’s probably the
best thing a government can do is to arm their citizens with knowledge and then the citizens can
make decision. To me that is a key piece of this deal. I think the notice provisions are exquisite
[emphasis added].

IN RE: LG FRONT LOADING WASHING MACHINE CLASS ACTION LITIGATION
Case No. 2:08-cv-00051
The Honorable Madeline Cox Arleo, United States District Court, District of New Jersey (June 17,
2016): This Court further approves the proposed methods for giving notice of the Settlement to
the Members of the Settlement Class, as reflected in the Settlement Agreement and the joint
motion for preliminary approval. The Court has reviewed the notices attached as exhibits to the
Settlement, the plan for distributing the Summary Notices to the Settlement Class, and the plan
for the Publication Notice's publication in print periodicals and on the internet, and finds that the
Members of the Settlement Class will receive the best notice practicable under the circumstances.
The Court specifically approves the Parties' proposal to use reasonable diligence to identify
potential class members and an associated mailing and/or email address in the Company's
records, and their proposal to direct the ICA to use this information to send absent class members
notice both via first class mail and email. The Court further approves the plan for the Publication
Notice's publication in two national print magazines and on the internet. The Court also approves
payment of notice costs as provided in the Settlement. The Court finds that these procedures,
carried out with reasonable diligence, will constitute the best notice practicable under the
circumstances and will satisfy.

FENLEY v. APPLIED CONSULTANTS, INC.
Case No. 2:15-cv-00259
The Honorable Mark R. Hornak, United States District Court, Western District of Pennsylvania (June
16, 2016): The Court would note that it approved notice provisions of the settlement agreement
in the proceedings today. That was all handled by the settlement and administrator Angeion. The
notices were sent. The class list utilized the Postal Service's national change of address database
along with using certain proprietary and other public resources to verify addresses. the
requirements of Fed.R.Civ.P. 23(c)(2), Fed.R.Civ.P. 23(e) (l), and Due Process....

The Court finds and concludes that the mechanisms and methods of notice to the class as
identified were reasonably calculated to provide all notice required by the due process clause, the
applicable rules and statutory provisions, and that the results of the efforts of Angeion were
highly successful and fulfilled all of those requirements [emphasis added].

FUENTES, ET AL. v. UNIRUSH, LLC d/b/a UNIRUSH FINANCIAL SERVICES, ET AL.
Case No. 1:15-cv-08372
The Honorable J. Paul Oetken, United States District Court, Southern District of New York (May
16, 2016): The Court approves, as to form, content, and distribution, the Claim Form attached to
the Settlement Agreement as Exhibit A, the Notice Plan, and all forms of Notice to the Settlement
Class as set forth in the Settlement Agreement and Exhibits B-D, thereto, and finds that such
Notice is the best notice practicable under the circumstances, and that the Notice complies fully
       Case 3:20-cv-00812-EMC Document 60-2 Filed 11/19/20 Page 19 of 20




with the requirements of the Federal Rules of Civil Procedure. The Court also finds that the Notice
constitutes valid, due and sufficient notice to all persons entitled thereto, and meets the
requirements of Due Process. The Court further finds that the Notice is reasonably calculated to,
under all circumstances, reasonably apprise members of the Settlement Class of the pendency of
the Actions, the terms of the Settlement Agreement, and the right to object to the settlement and
to exclude themselves from the Settlement Class. The Parties, by agreement, may revise the
Notices and Claim Form in ways that are not material, or in ways that are appropriate to update
those documents for purposes of accuracy or formatting for publication.

IN RE: WHIRLPOOL CORP. FRONTLOADING WASHER PRODUCTS LIABILITY LITIGATION
MDL No. 2001/Case No. 1:08-wp-65000
The Honorable Christopher A. Boyko, United States District Court, Northern District of Ohio (May
12, 2016): The Court, having reviewed the proposed Summary Notices, the proposed FAQ, the
proposed Publication Notice, the proposed Claim Form, and the proposed plan for distributing
and disseminating each of them, finds and concludes that the proposed plan for distributing and
disseminating each of them will provide the best notice practicable under the circumstances and
satisfies all requirements of federal and state laws and due process.

SATERIALE, ET AL. v. R.J. REYNOLDS TOBACCO CO.
Case No. 2:09-cv-08394
The Honorable Christina A. Snyder, United States District Court, Central District of California (May
3, 2016): The Court finds that the Notice provided to the Settlement Class pursuant to the
Settlement Agreement and the Preliminary Approval Order has been successful, was the best
notice practicable under the circumstances and (1) constituted notice that was reasonably
calculated, under the circumstances, to apprise members of the Settlement Class of the pendency
of the Action, their right to object to the Settlement, and their right to appear at the Final Approval
Hearing; (2) was reasonable and constituted due, adequate, and sufficient notice to all persons
entitled to receive notice; and (3) met all applicable requirements of the Federal Rules of Civil
Procedure, Due Process, and the rules of the Court.

FERRERA, ET AL. v. SNYDER’S-LANCE, INC.
Case No. 0:13-cv-62496
The Honorable Joan A. Lenard, United States District Court, Southern District of Florida (February
12, 2016): The Court approves, as to form and content, the Long-Form Notice and Short- Form
Publication Notice attached to the Memorandum in Support of Motion for Preliminary Approval
of Class Action Settlement as Exhibits 1 and 2 to the Stipulation of Settlement. The Court also
approves the procedure for disseminating notice of the proposed settlement to the Settlement
Class and the Claim Form, as set forth in the Notice and Media Plan attached to the Memorandum
in Support of Motion for Preliminary Approval of Class Action Settlement as Exhibits G. The Court
finds that the notice to be given constitutes the best notice practicable under the circumstances,
and constitutes valid, due, and sufficient notice to the Settlement Class in full compliance with the
requirements of applicable law, including the Due Process Clause of the United States
Constitution.
       Case 3:20-cv-00812-EMC Document 60-2 Filed 11/19/20 Page 20 of 20




IN RE: POOL PRODUCTS DISTRIBUTION MARKET ANTITRUST LITIGATION
MDL No. 2328/Case No. 2:12-md-02328
The Honorable Sarah S. Vance, United States District Court, Eastern District of Louisiana
(December 31, 2014): To make up for the lack of individual notice to the remainder of the class,
the parties propose a print and web-based plan for publicizing notice. The Court welcomes the
inclusion of web- based forms of communication in the plan. The Court finds that the proposed
method of notice satisfies the requirements of Rule 23(c)(2)(B) and due process. The direct
emailing of notice to those potential class members for whom Hayward and Zodiac have a valid
email address, along with publication of notice in print and on the web, is reasonably calculated
to apprise class members of the settlement. Moreover, the plan to combine notice for the Zodiac
and Hayward settlements should streamline the process and avoid confusion that might otherwise
be caused by a proliferation of notices for different settlements. Therefore, the Court approves
the proposed notice forms and the plan of notice.

SOTO, ET AL. v. THE GALLUP ORGANIZATION, INC.
Case No. 0:13-cv-61747
The Honorable Marcia G. Cooke, United States District Court, Southern District of Florida (June 16,
2015): The Court approves the form and substance of the notice of class action settlement
described in ¶ 8 of the Agreement and attached to the Agreement as Exhibits A, C and D. The
proposed form and method for notifying the Settlement Class Members of the settlement and its
terms and conditions meet the requirements of Fed. R. Civ. P. 23(c)(2)(B) and due process,
constitute the best notice practicable under the circumstances, and shall constitute due and
sufficient notice to all persons and entities entitled to the notice. The Court finds that the proposed
notice is clearly designed to advise the Settlement Class Members of their rights.

OTT v. MORTGAGE INVESTORS CORPORATION OF OHIO, INC.
Case No. 3:14-cv-00645
The Honorable Janice M. Stewart, United States District Court, District of Oregon (July 20, 2015):
The Notice Plan, in form, method, and content, fully complies with the requirements of Rule 23
and due process, constitutes the best notice practicable under the circumstances, and is due and
sufficient notice to all persons entitled thereto. The Court finds that the Notice Plan is reasonably
calculated to, under all circumstances, reasonably apprise the persons in the Settlement Class of
the pendency of this action, the terms of the Settlement Agreement, and the right to object to
the Settlement and to exclude themselves from the Settlement Class.
